                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                 5:17-cv-53-MOC

ROBIN HUNTER-TEDDER,                      )
                                          )
                   Plaintiff,             )
                                          )
vs.                                       )                         ORDER
                                          )
ANDREW SAUL,                              )
Commissioner of Social Security,          )
                                          )
                   Defendant.             )
_________________________________________ )

       THIS MATTER is before the Court on Plaintiff’s Motion for Attorney Fees under Section

406(b) of the Social Security Act. (Doc. No. 21).

       Plaintiff’s counsel filed a motion for approval of attorney’s fees under section 406(b) of

the Social Security Act, 42 U.S.C. § 406(b), in the total amount of $14,000.00. Attorney’s fees

under section 406(b) are paid from past-due benefits awarded to a successful claimant. 42

U.S.C. § 406(b). Plaintiff has previously been awarded $4,100.00 in attorney’s fees under the

Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. Defendant has responded to Plaintiff’s

motion and indicates no objection to the amount requested by Plaintiff. Furthermore, the Court

finds that the amount requested is reasonable.

       Plaintiff’s Motion for Attorney Fees under Section 406(b) of the Social Security Act, (Doc.

No. 21), is GRANTED. Plaintiff’s counsel shall be awarded fees under 42 U.S.C. § 406(b) in the

amount of $14,000.00, and Plaintiff’s counsel shall reimburse Plaintiff the $4,100.00 in fees

previously received pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412.

        IT IS SO ORDERED.
Signed: October 18, 2019
